Case 5:20-cv-00821 Document 1-2 Filed 04/17/20 Page 1 of 6 Page ID #:40




                EXHIBIT B
                       Case 5:20-cv-00821 Document 1-2 Filed 04/17/20 Page 2 of 6 Page ID #:41




          Infringement Claim Chart for U.S. Pat. No 8491506B2 v. Health in Motion, LLC (Inspire Fitness) (“Defendant”)


              Claims                                                               Evidence

9. An exercise device which         Inspire Fitness provides an exercise device (e.g.: CR2 CROSSROW device) having a main body support (e.g.:
includes:                           Seat Pad).
a main body support;




                                    Source: https://inspirefitness.com/product/cr2-crossrow/#1571464673708-51cd0ee9-cffc




                                                               1
                     Case 5:20-cv-00821 Document 1-2 Filed 04/17/20 Page 3 of 6 Page ID #:42




at least one pair of independently    at least one pair of independently movable leg supports (e.g.: Foot Plate) connected to the main body
movable leg supports connected to support (e.g.: attached to the exercise device) and pivoting relative to the main body support to raise and
the main body support and pivoting to lower, either separately or together, a user's legs during exercise between upper and lower positions.
relative to the main body support
to raise and to lower, either
separately or together, a user's legs
during exercise between upper and
lower positions;




                                     Source: https://inspirefitness.com/product/cr2-crossrow/#1571464673708-51cd0ee9-cffc




                                                               2
                     Case 5:20-cv-00821 Document 1-2 Filed 04/17/20 Page 4 of 6 Page ID #:43




an adjustment device comprising a      an adjustment device comprising a rod and a piston (e.g.: Foot Plates are attached using some
rod and a piston, the adjustment       attachment to the exercise device), the adjustment device allowing the movable leg supports to move
device allowing the movable leg        between the upper and lower positions.
supports to move between the
upper and lower positions;




                                       Source: https://inspirefitness.com/product/cr2-crossrow/#1571464673708-51cd0ee9-cffc

a knee extension device, said knee     a knee extension device, said knee extension device including a pair of foot plates (e.g.: Foot Plates) for
extension device including a pair of   reception of feet of the user (e.g.: placement of user’s feet), each of said foot plates attached to an end of
foot plates for reception of feet of   a rod sliding within a bearing block, an opposite end of the rod mechanically coupled to an electric motor
the user, each of said foot plates     (e.g.: CR2’s bi-directional resistance mechanism) such that the foot plate reciprocates relative to the main
attached to an end of a rod sliding    body support when the rod slides within the bearing block
within a bearing block, an opposite
end of the rod mechanically
coupled to an electric motor such




                                                                   3
                     Case 5:20-cv-00821 Document 1-2 Filed 04/17/20 Page 5 of 6 Page ID #:44




that the foot plate reciprocates
relative to the main body support
when the rod slides within the
bearing block; and




                                     Source: https://inspirefitness.com/product/cr2-crossrow/#1571464673708-51cd0ee9-cffc

a pair of pivotally movable rowing   a pair of pivotally movable rowing handles (e.g.: Handlebars) coupled to said electric motor (e.g.: CR2’s bi-
handles coupled to said electric     directional resistance mechanism), the handles (e.g.: handlebars) pivoting to allow a user to undertake a
motor, the handles pivoting to       rowing exercise from a seated position.
allow a user to undertake a rowing
exercise from a seated position.




                                                                4
Case 5:20-cv-00821 Document 1-2 Filed 04/17/20 Page 6 of 6 Page ID #:45




             Source: https://inspirefitness.com/product/cr2-crossrow/#1571464673708-51cd0ee9-cffc




                                      5
